Citation Nr: 0811103	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  02-07 743	)	DATE
	)


On appeal from the decision of the 
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) prior to July 6, 2000, to include whether 
there was clear and unmistakable error (CUE) in the August 
1994 rating action that failed to consider entitlement to a 
TDIU.

2.  Entitlement to a rating in excess of 30 percent for 
bipolar depression prior to July 6, 2000.

3.  Entitlement to a rating in excess of 50 percent for 
bipolar depression prior to June 16, 2004.




REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1966 to October 
1970, January 1972 to February 1973, and December 1974 to 
October 1975.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a September 2000 rating action that 
increased the rating for the veteran's bipolar depression 
from 30 percent to 50 percent from July 6, 2000; the veteran 
appealed the 50 percent rating as inadequate, and also 
claimed a rating in excess of 30 percent prior to July 2000.

This appeal also arises from an October 2000 rating action 
that granted a TDIU from July 6, 2000; the veteran appealed 
the effective date of the grant, claiming an earlier 
effective date.

In July 2003, the veteran at the RO testified at a Board 
videoconference hearing before a Veterans Law Judge (VLJ) in 
Washington, D.C.

By decision of January 2004, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

By rating action of November 2004, the RO granted a 100 
percent rating for bipolar depression from June 16, 2004; the 
veteran appealed the effective date of the increase, claiming 
a rating in excess of 50 percent prior to June 2004.

In August 2006, the veteran at the RO testified at a Board 
videoconference hearing before a VLJ in Washington, D.C.

By decision of November 2006, the Board remanded the 
increased rating and TDIU issues to the RO for further 
development of the evidence and for due process development.

This appeal also arises from a September 2007 RO 
determination denying CUE in the August 1994 rating action 
that failed to consider entitlement to a TDIU.

By letter of February 2008, the RO notified the veteran and 
his attorney of a Board videoconference hearing that had been 
scheduled for him at the RO for a date in March.  In March 
2008, before the Board hearing was held, the veteran's 
attorney, on his behalf, cancelled the hearing and withdrew 
the claims on appeal.


FINDING OF FACT

In March 2008, prior to the promulgation of a decision in 
this appeal, the Board received notification from the 
appellant's attorney that he wanted to withdraw the appeal on 
all remaining issues.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant's attorney have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  

In a written statement which was received by the Board in 
March 2008, the appellant's attorney, on his behalf, withdrew 
this appeal on all remaining issues.  Thus, the Board finds 
that there remain no allegations of errors of fact or law for 
appellate consideration in this case.  Accordingly, the Board 
does not have jurisdiction to review the appeal, and it is 
dismissed without prejudice.


ORDER

The appeal is dismissed.



		
S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


